Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on May 03, 2021. Claims 1-21 are pending. 

Response to Arguments
Applicant's arguments filed on May 03, 2021 have been fully considered but they are not persuasive. 

Applicant argues the amended claim overcome the 35 USC § 101 rejection.

In response examiner respectfully disagree. The amended claims do not overcome the 35 USC § 101 rejection. Please see details action.

Interview request
Applicant is encourage to call examiner to schedule interview. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding the claim 1, it recites reading, by a computer device, a vector----, determining, by the computer device, a first custom attribute ---, determining, by the computer device, a multiplier of the first custom attribute ----, revising, by the computer device, the vector of the first table ---, determining a first product by multiplying a count of the first keyword ---, determining a second product by multiplying a count of the second keyword ---, establishing a revised count of the first keyword in the vector of the first table ---, establishing a revised count of the second keyword in the vector ----, determining, by the computer device, a distance of the first table ---, associating, by the computer device, terms in the first table with a term ---.
The claim limitation as drafted (except the last limitation), is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The recited limitations are mental process and can be done with or without the use of a physical aid (e.g., pen and paper). See MPEP 2106.04(a)(2) III, B, If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand.").
The claim recites additional element associating, by the computer device, terms in the first table with a term in the subject table based on the determined distance. The associating step as recited amounts to mere data gathering, which is a form of insignificant extra-solution activity, (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of associating steps amounts to no more than mere instructions to apply the exception using a generic computer component. The courts have recognized these functions as well‐understood, routine, and conventional as they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d) II, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of establishing a revised count of the keyword of a vector table. The claim recites the additional limitations of etermining, by the computer device, a second custom attribute describing the first table, the second custom attribute having a vector including counts of at least a second portion of the plurality of keywords in the first table;---- and adding the fourth product to the revised count of the second keyword, which can be done manually or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract idea of establishing a revised count of the keyword of a vector table. The claim recites the additional limitations of determining, by the computer device, a distance of the first table from a subject table by comparing the further revised vector of the first table to a vector of the subject table, which can be done manually or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim [4 recites the same abstract idea of establishing a revised count of the keyword of a vector table. The claim recites the additional limitations of comparing, by the computer device, the distance of the first table from the subject table to distances of the other tables to the subject table, which can be done manually or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract idea of establishing a revised count of the keyword of a vector table. The claim recites the additional limitations of determining, by the computer device, that a term associated with the subject table is associated with the first table based on the comparing resulting in the distance of the first table from the subject table being less than distances of the other tables to the subject table, which can be done manually or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract idea of establishing a revised count of the keyword of a vector table. The claim recites the additional limitations of comparing comprises applying the K-Nearest Neighbors algorithm to the first table and at least one other table of the other tables, which can be done manually or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 7 recites the same abstract idea of establishing a revised count of the keyword of a vector table. The claim recites the additional limitations of adding to the first table keywords in the first custom attribute that are absent from the first table, which can be done manually or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea.

Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 8 recites the same abstract idea of establishing a revised count of the keyword of a vector table. The claim recites the additional limitations of wherein the computer device includes software provided as a service in a cloud computing environment which can be done manually or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea.

	As to claims 9-20, they have similar limitations as of claims 1-9 above. Hence, they are rejected under the same rational as of claims 1-8 above.

Claim 21 is dependent on claim 18 and includes all the limitations of claim 18. Therefore, claim 21 recites the same abstract idea of establishing a revised count of the keyword of a vector table. The claim recites the additional limitations of instructions to add to the first table keywords in the first custom attribute that are absent from the first table which can be done manually or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD I UDDIN/Primary Examiner, Art Unit 2169